J-S21036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOSEPH KULP, III,

                            Appellant                   No. 2707 EDA 2014


              Appeal from the Judgment of Sentence July 28, 2014
                in the Court of Common Pleas of Carbon County
               Criminal Division at No.: CP-13-CR-0000750-2012;
                            CP-13-CR-0000754-2012


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                FILED APRIL 21, 2015

        Appellant, Joseph Kulp, III, appeals from the judgment of sentence

imposed following a jury conviction of two counts each of indecent assault

without consent and indecent assault of a person less than sixteen years of

age, defendant at least four years older.1      Specifically, he challenges his

classification as a sexually violent predator (SVP). We affirm on the basis of

the trial court opinion.

        The charges in this matter arose from two separate incidents over one

year with one minor victim. In its October 27, 2014 opinion, the trial court

fully and correctly sets forth the relevant facts and procedural history of this
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 3126(a)(1) and (8), respectively.
J-S21036-15



case. (See Trial Court Opinion, 10/27/14, at 1-6). Therefore, we have no

need to restate them here.

      Appellant raises the following issues for our review:

      [1]. Whether the [t]rial [c]ourt erred by considering the
      [s]exual [o]ffender[] report provided by Mary E. Muscari as this
      report was provided well beyond the time limits afforded under
      42 Pa.C.S.A. § 9799.24?

      [2]. Whether the [t]rial [c]ourt erred in determining the
      Commonwealth’s evidence was sufficient to classify [Appellant]
      as a sexually violent predator?

      [3]. Whether the statutory language of Sex Offender
      Registration and Notification Act (“SORNA”), 42 Pa.C.S.A. §
      9799.10 et. seq, as it applies to [Appellant] is unconstitutionally
      vague and overbroad?

(Appellant’s Brief, at 4).

      Appellant first challenges Dr. Muscari’s assessment as untimely under

section 9799.24. Therefore, he raises a question of statutory construction.

It is well-settled that “[b]ecause statutory interpretation is a question of law,

our standard of review is de novo, and our scope of review is plenary.”

Commonwealth v. Stotelmyer, 2015 WL 668038, at *3 (Pa. Feb. 17,

2015).

      Appellant’s second claim raises “[q]uestions of evidentiary sufficiency[,

which] present questions of law; thus, our standard of review is de novo and

our scope of review is plenary. In conducting sufficiency review, we must

consider the evidence in the light most favorable to the Commonwealth,




                                      -2-
J-S21036-15



which prevailed upon the issue at trial.”     Commonwealth v. Meals, 912
A.2d 213, 218 (Pa. 2006) (citations and internal quotation marks omitted).

      In Appellant’s third issue, he challenges the constitutionality of a

statute. Therefore, “[a]s the constitutionality of a statute is a pure question

of law, our standard of review is de novo and our scope of review is

plenary.”    Commonwealth v. Omar, 981 A.2d 179, 185 (Pa. 2009)

(citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to Appellant’s first two issues and his third issue is

waived. The trial court properly disposes of all of the questions presented.

(See Trial Ct. Op., at 7-16) (finding: (1) consideration of late sexual

offender report was proper where Appellant had the SOAB report over ten

months      before    hearing   and   therefore   was   not   prejudiced;   (2)

Commonwealth presented clear and convincing evidence sufficient to classify

Appellant as SVP; and (3) Appellant’s third issue too vague for meaningful

review).     We note that contrary to the trial court’s conclusion that

Appellant’s third issue is meritless, a vague claim or argument that impedes

review is waived.     See Commonwealth v. Hansley, 24 A.3d 410, 4151

(Pa. Super. 2011), appeal denied, 32 A.3d 1275 (Pa. 2011).        Accordingly,

we affirm on the basis of the trial court’s opinion (except for the conclusion

that Appellant’s third issue is meritless).

      Judgment of sentence affirmed.

                                      -3-
J-S21036-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




                          -4-
                                                                                                Circulated 03/25/2015 09:46 AM




    IN THE COURT OF COMMON                             PLEAS OF CARBON COUNTY, PENNSYLVANIA
                                                        CRIMINAL DIVISION


    COMMONWEALTH                OF PENNSYLVANIA
                                                                                                                                      ..   -:,
                          vs.                                         No    750 CR 2012                                               . -.:::,
                                                                                                        .: ·-.                             ·-
                                                                            754 CR 2012             -·
    JOSEPH      J.        KULP III,                                                                 ~::~· =~"':;·~'~·. i~: :!
                                                                                                    '               t~:..
                                                                                                                                  18   Pa.   C. S . A.       § 312 6 (a)   ( 1) .
                                                           [FS-50-14]
                                                                1
                                                                        Circulated 03/25/2015 09:46 AM




years of age,            defendant        at least four years older.2   This Court

issued an Order on May 30, 2013, directing Defendant to be

assessed by the Sexual Offender Assessment Board (hereinafter

"SOAB").        Defendant was assessed by the SOAB on August 24, 2013,

and the subsequent report was issued on August 28, 2013. On

August 30, 2013, counsel for the Commonwealth filed a "Praecipe

to Schedule Hearing" to determine whether Defendant should be

classified as a sexually violent predator. On September 4, 2013,

this Court issued an order scheduling that hearing for October

8, 2013.             Between the dates of October 7, -2013        and April 29,

2014, Defendant filed seven (7)                    separate motions for

continuance, all of which were unopposed by the Commonwealth and

granted by this Court. Six (6) of those continuance motions were

filed because Defendant sought to have his own sexual offender

assessment prepared for submission at the classification

hearing. Ultimately, Defendant elected not to submit a separate

assessment and the hearing to determine whether he should be

classified as a sexually violent predator was held on July 7,

2014.       Following the hearing, Defendant's counsel was granted

additional time within which to submit a brief concerning the

classification of the defendant as a sexually violent predator.

Defendant's counsel submitted his brief on July 24,                     2014.      Upon

consideration           of the hearing testimony,         SOAB report and

 18   Pa.   C.S.A.     § 3126(a)   (8).
                                             [FS-50-14]
                                                  2
                                                           Circulated 03/25/2015 09:46 AM




Defendant's   brief, this Court issued an Order on July 28,             2014

classifying   Defendant   as a sexually   violent predator.    Our Order

of July 28,   2014 was accompanied   by a Determination     of Court

which included   the following   Findings   of Fact and Conclusions            of

Law:

 1.    The defendant has been convicted of two -(2) counts of
       indecent assault, which are sexually violent offenses as
       defined in 42 Pa. C.S.A. § 9791;

 2.    This case involves a single minor victim. The subject
       offenses against the victim, however, spanned a period of
       one (1) year and included two (2) instances of indecent
       assault on the victim;

3.     The defendant did not exceed the force necessary to achieve
       the commission of the offenses. The defendant abused his
       relationship with the victim as an acquaintance and a
       member of her church;

4.     The defendant   touched the victim's   buttocks   on two   (2)
       occasions;

5.     The defendant was an acquaintance of the victim.  He used
       that relationship to exploit the trust of the victim and to
       gain access to her.  The victim was fourteen (14) years old
       at the time of the offense;

6.     There was no indication of sadistic behavior      or unusual
       cruelty in connection with these offenses;

7.     There is no evidence to indicate that the victims had any
       mental incapacities or physical disabilities; however, the
       victim's age did make her vulnerable and incapable of
       consenting to sexual activity;

8.     The defendant has two (2) prior convictions for driving
       under the influence and one (1) prior conviction for
       indecent assault;

9.     The defendant was incarcerated     for his prior conviction of
       indecent assault. That offense     took place at the same time
       period as the instant offense.     There is no evidence to
                               [FS-50-14)
                                    3
                                                                 Circulated 03/25/2015 09:46 AM




       establish that the defendant has the ability to learn from
       his experience or see the presence of self-defeating
       behaviors;

 10.   The defendant has not participated in any type of treatment
       to date, including sex offender treatment;

 11.   The defendant was thirty-eight   (38) years old at the time
       of his offenses.   His age may be consistent with the
       criteria for a personality disorder, and his age and the
       age of the victim may be consistent with the criteria for
       paraphilic behavior;

 12.   The defendant used alcohol and started smoking marijuana
       during high school. Although the defendant has been
       convicted of DUI on two (2) occasions, he maintained that
       his alcohol use has not gotten him in trouble.    There is
       no evidence that he was abusing drugs or alcohol at the
       time of his offenses;

13.    The defendant   fits the diagnostic   criteria    for paraphilia;

14.    The defendant has a history of sexually assaulting two (2)
       minor females, ages 13 and 14. One of these victims was a
       stranger and the victim in this matter was an acquaintance;

15.    The following facts are supportive in the Sexual Offenders
       Assessment that has been filed as criteria reasonably
       related to the risks of re-offending:

                             a. The defendant has a deviant sexual
                                interest in minor female .victims;

                            b. The defendant meets the diagnostic
                               criteria for paraphilia; and

                            c. The defendant has been convicted of a
                               prior act of indecent assault on a
                               minor female.

16.    The defendant meets the diagnostic criteria for a mental
       abnormality and a personality disorder; to wit, Paraphilia;

17.    The defendant meets the following     criteria    for Paraphilia,
       and in the following ways:

                            a. The defendant   suffers    from
                               [FS-50-14]
                                    4
                                                            Circulated 03/25/2015 09:46 AM




                               paraphilia. The condition may first
                               emerge following a crisis, but is a
                               lifetime disorder;

                            b. The defendant had ample opportunity
                               to· control his impulses. He saw both
                               victims from his car and could have
                               driven away to control his urges.
                               Defendant parked his vehicle and
                               approached his victims. Defendant
                               followed the victim of his prior
                               offense when she tried to avoid him.
                               In the instant action, Defendant
                               offended the victim in the presence
                               of another minor; and

                            c. Acting   on these urges.

18.   The defendant's   offenses   were motivated   by his disorders       or
      conditions;

19.   Paraphilia   is a lifetime   disorder;

20.   Paraphilia   over-rode the defendant's emotional and
      volitional   control, and he was not able to manage his
      offending;

21.   The defendant has a sexually deviant pathway to offending.
      He has committed sexual offenses. Sexual deviance with a
      history of sexual offending increases the likelihood of re-
      offending;

22.   The defendant's offenses were predatory in nature, in that
      he was an acquaintance of the victim. He promoted, and
      possibly established the relationship in order to support
      victimization;

23.   The Court finds as credible the report of Mary E. Muscari,
      who completed the Sexual Offenders Assessment on behalf of
      the Sexual Offenders Assessment Board;

24.   The defendant does suffer from a mental abnormality or
      personality disorder that makes him likely to engage in
      predatory sexually violent offenses; and

25.   The defendant therefore is found to be a sexually       violent
      predator within the meaning of Megan's Law.
                              [FS-50-14]
                                   5
                                                                            Circulated 03/25/2015 09:46 AM




        Also on July 28,        2014, we sentenced         the defendant         to an

aggregate        term of imprisonment         in the Carbon County Correctional

Facility        of not less than six         (6)    months nor more than twenty-

four     (24)   months     less one   (1)    day followed by one          (1)   year of

county probation.          On August 26,       2014, Defendant      filed a Notice

of Appeal       of our sentencing        orders      to the Superior      Court of

Pennsylvania.        Pursuant    to Pennsylvania         Rule of Appellate

Procedure       1925(b),    this Court issued an Order on August                  26,

2014,     directing      Defendant    to file of record       and serve         upon the

undersigned,       a concise statement             of the matters   complained          of on

appeal.     In compliance       with that Order, Defendant           filed and

served his Concise          Statement       on September    16,   2014.

                                            ISSUES

        In his Concise Statement,             Defendant    raises the following

issues on appeal:

   1.   The Trial Court erred by considering the Sexual Offender's
        report provided by Mary E. Muscari as this report was
        provided well beyond the time limits afforded under 42
        Pa.C.S.A. Section 9799.24  (a) and (d);

   2.   Trial Court erred in determining the Commonwealth's
        evidence was sufficient to classify Mr. Kulp a sexually
        violent predator; and

   3.   The statutory language of the Sexually Violent Predator
        Statute as it applies to Mr. Joseph Kulp is
        unconstitutionally vague and overbroad and as such is in
        violation   of Mr. Kulp's Pennsylvania and U.S.
        Constitutional    rights.



                                        [FS-50-14]
                                              6
                                                                                   Circulated 03/25/2015 09:46 AM




                                              DISCUSSION

          A three-tiered           classification         system    for sexual      offenses        is

set      forth at 42 Pa.           C.S.A.    section      9799.14 while       the period       of

registration            for individuals        convicted      of these offenses           is set

forth      at 42 Pa.C.S.A.           section 9799.15(a).            For those individuals

convicted         of    any of the criminal         offenses        set forth in section

9799.14(b) [Tier I offenses],                  a fifteen      (15)    year period       of

registration            with the Pennsylvania             State Police is mandated.              For

those      individuals       convicted        of any of the criminal              offenses

listed in section            9799.14(c) [Tier II offenses],                  a twenty-five

 (25)     year period       of registration         is mandated.        And for those

individuals            convicted     of any offense         listed in section

9799.14(d)         [Tier    III offenses],        a lifetime         registration       is

mandated.

          Individuals       convicted        of at least one sexually             violent

offense         are to be assessed by the SOAB.                42 Pa.    C.S.A.      section

9799.24(a).            Indecent assault        is a sexual         offense   requiring

assessment        by the SOAB. 42 Pa.            C.S.A.      section 9799.14.         The

assessment         is to include,           but not be limited to,           an examination

of      the following       statutory        factors:

           1.    Facts of the current offense, including:
                 a. Whether the offense involved multiple victims.
                 b. Whether the individual exceeded the means
                    necessary to achieve the offense.
                 c. The nature of the sexual contact with the
                    victim.
                 d. Relationship of the individual to the victim.
                                             [FS-50-14]
                                                  7
                                                                              Circulated 03/25/2015 09:46 AM




                  e. Age of the victim.
                  f. Whether the offense included a display of
                     unusual cruelty by the individual during the
                     commission of the crime.
                  g. The mental capacity of the victim.

          2.      Prior offense history, including:
                  a. The individual's prior criminal record.
                  b. Whether the individual completed any prior
                     sentences.
                  c. Whether the individual participated in
                     available programs for sexual offenders.

          3.     Characteristics of the individual, including:
                 a. Age of the individual.
                 b. Use of illegal drugs by the individual.
                 c. Any mental illness, mental disability or mental
                    abnormality.
                 d. Behavioral characteristics that contribute to
                    the individual's conduct.

          4.     Factors that are supported in a sexual offender
                 assessment field as reasonably related to the
                 risk of reoffense.

                 Within ten    (10)    days of being convicted          of a sexually

violent        offense,    a court shall issue an order for the convicted

individual        to be assessed by the SOAB. 42 Pa.             C.S.A.       section

9799.24(a).        The SOAB is given ninety          (90)    days from the date of

an individual's           conviction   to submit a written           report     containing

its assessment          to the district    attorney.        42 Pa.    C.S.A.      section

9799.24    (d).    Upon the filing of a praecipe             by the district

attorney,       the court must hold a hearing           to determine          whether      the

individual        is a sexually violent      predator.        42 Pa.    C.S.A.       section

9799.24(e)       (1).   At that hearing,    the individual           is given      the

right to counsel,          the right to call and cross-examine                 witnesses,

                                        [FS-50-14]
                                             8
                                                                              Circulated 03/25/2015 09:46 AM




 and the right to be heard.            42 Pa.        C.S.A. section 9799.24 (e) (2).

         A "sexually violent predator"                is defined as "an         individual

 convicted     of an     [enumerated offense] ... who ... is determined                  to be

 a sexually      violent    predator    under        section     9799.24     (relating     to

assessments)          due to a mental abnormality               or personality        disorder

that makes the individual             likely to engage in predatory                   sexually

violent     offenses."      42 Pa.    C.S.A.        section     9799.12.   A mental

abnormality       is defined as "[a]            congenital       or acquired        condition

of    a person    that affects       the emotional         or volitional        capacity         of

the person       in a manner that predisposes                  that person    to the

commission       of   criminal   sexual    acts to a degree that makes the

person     a menace     to the health and safety of other persons."                        Id.

Predatory      is defined as "[a]n act directed                   at a stranger or         at a

person     with whom a relationship             has been initiated,           established,

maintained       or promoted,    in whole or in part, in order to

facilitate       or support victimization."              Id.     An individual         who is

determined       to be a sexually      violent         predator     must register        with

the Pennsylvania         State Police for the life of the individual.                           42

Pa.   C.S.A.     section 9799.lS(a)       (6)

I.     Trial Court's Consideration               of Sexual Offender's           Report

       Defendant       argues that this Court erred in considering

the written      report of the Sexual               Offender    Assessment     Board

prepared    by Dr.      Mary E. Muscari         because    that report        was

submitted      beyond    the time limits provided               under 42
                                       [FS-50-14]
                                                9
                                                                                    Circulated 03/25/2015 09:46 AM




    Pa.C.S.A.      sections     9799.24(a)       and     (d).     While it is

    undisputed         that this Court entered            its Order requiring

    Defendant      to be assessed by the SOAB                   beyond    the ten    (10)

    day time      limit provided      by section          9799.24(a)3,       and that the

    SOAB provided its report beyond the ninety (90) day time

    limit provided by section 9799.24(d)4,                        neither section

    includes      a provision for the remedy or consequence of late

    filings.

             Defendant cannot demonstrate, and he does not attempt to

    argue,      that he has been prejudiced as a result of the timing of

    this     Court's     Order and the SOAB's late                filing.5 Prejudice

    "includes      any substantial diminution of defendant's                        ability to

present factual information in the event of trial which has been

brought about by plaintiff's                   delay."          American Bank & Trust Co.

v. Ritter,             Todd & Haayen, 418 A.2d            408, 410 (Pa.        Super. 1980)

Trial courts have broad discretion in considering procedural

issues. Allison v. Merris,                   493 A.2d      738,     740    (Pa. Super.      1985)

Furthermore,             "[P]rocedural rules are not ends in [and of]

themselves,             and .   . the rigid application of our rules                        does

not always             serve the interests of fairness and justice." Womer

3
  Defendant was convicted on March 7, 2013 an~ this Court issued its Order
directing Defendant to be assessed by the SOAB on May 30, 2013.
4
  The report was issued on August 28, 2013.
5
  A total of nine (9) post-verdict motions for continuance were filed in this
matter, all of which were filed by Defendant.  As described hereinabove,
seven (7) of Defendant's continuance motions were filed after the SOAB issued
its assessment. Clearly, prejudice resulting from a lack of timeliness was
not an issue that was contemplated by, nor a concern of, the defendant.
                                             [FS-50-14]
                                                  10
                                                                                         Circulated 03/25/2015 09:46 AM




v.     Hilliker,     908 A.2d        269,    276   (Pa.      2006). Moreover,             it has been

the policy         of the Superior Court             " ...      to overlook        ...     procedural

errors     when a party has substantially                       complied with the

                                                                                                           I   II
requirements         of the rule and no prejudice                      would result          .

Commonwealth         v.    Laskaris,        561 A.2d      16,    20    (Pa.    Super.      1989),

quoting Feingold            v.     Southeastern      Pennsylvania             Transp.      Auth.,         517

A.2d     1270, 1272         (Pa.    1986).

         In the instant matter, Defendant's                       ability       to present          his

case has not been adversely                   affected        by the late filings.

Defendant     had the SOAB report for a period                          in excess of ten              (10)

months prior to the sexual offender                          assessment        hearing.          At the

hearing,     Defendant's            counsel    cross-examined            the Commonwealth's

expert     and Defendant            was provided       the opportunity            to present              his

own evidence.         Furthermore,           Defendant's         counsel was afforded                the

opportunity        to submit a brief in support of his positions

following     the hearing.            Thus, Defendant            has enjoyed       the full

benefit     of the procedural               protections         afforded      to him, despite

the late filings. Accordingly,                     Defendant          has not suffered            any

prejudice     and,        therefore,        the late filings represent                   harmless

errors that do not affect this Court's                           ability to classify

Defendant     as a sexually            violent     predator.          This is particularly

so given     that Defendant's               sentencing       proceeding        and sexual

offender     assessment            hearing were continued              a total of nine              (9)

times at the request                of Defendant's        counsel.
                                             [FS-50-14]
                                                  11
                                                                                     Circulated 03/25/2015 09:46 AM




 II.      The Conunonwealth's Evidence was Sufficient to Classify
               Defendant as a Sexually Violent Predator

         Defendant's            second     claim challenges        this    Court's

determination            that he should be classified                as a sexually

violent        predator.          Defendant     asserts      that the Commonwealth's

evidence         was not sufficient             for such a classification.

         After      the SOAB        completes     the sexual offender

assessment         and submits its report to the Commonwealth,                             the

court     conducts            a hearing at which the Commonwealth               bears

the     burden     of proving           by clear and convincing            evidence        that

the defendant            should be designated              as a sexually      violent

predator.         42    Pa.    C.S.A.     section     9799.24   (e) (3).    The standard

of     clear    and convincing            evidence     means that the evidence

offered        in support         of the sexually          violent. predator

classification            must be so clear, direct, weighty,                   and

convincing         that the fact-finder               may arrive     at a clear

conclusion,            without     hesitation,        that   the sexually      violent

classification            is proper.        Commonwealth        v. Meals,     912    A.2d

213,     219     (Pa.    2006).

         The   task of the Superior              Court on appeal           of a trial court's

classification            of    a defendant      as a sexually violent              predator      is

one of review,            and not of weighing              and assessing      the evidence

presented        at hearing.         Id.    at 222.     Further,     the appellate           court

may not make            credibility        determinations.         Commonwealth       v.    Geiter,

                                              [FS-50-14]
                                                   12
                                                                                        Circulated 03/25/2015 09:46 AM




 929 A.2d 648,         650 (Pa.      Super. 2007), appeal denied,                    940     A.2d      362

 (Pa.     2007).    Rather,       the appellate       court shall view all the

 evidence      and its reasonable            inferences      in a light most favorable

 to the Commonwealth.             Commonwealth        v.   Moody,     843 A.2d 402, 408

 (Pa.     Super. 2004), appeal denied,                882 477       (Pa.    2005).

          Expert    reports,      along with expert testimony,                 may constitute

the substantive          evidence      to establish         the statutory

prerequisites          for a sexually violent              predator        classification.

Meals,      912 A.2d     at 223.       There exists no statutory requirement

that all of the assessment               factors       set forth at 42             Pa.     C.S.A.

Section      9799.24     and listed hereinabove,              or any particular                     set of

them,      must be present         in order to support a sexually                     violent

predator      classification.         Meals,        912 A.2d at 220-223.              Instead,

the presence         or absence of one or more factors may suggest                                  the

presence      or absence of one or more particular                         types     of mental

abnormalities.          Id. ·at    221. Thus, although          the SOAB must examine

all     the factors      listed under Section              9799.24,        the Commonwealth

is not      required     to show that any one factor is present,                            or

absent,      in a particular         case.    Id.

          To establish     that Defendant           should be classified                 as a

sexually      violent     predator,     the Commonwealth             relied upon the

assessment         report prepared      by Dr. Muscari,             a member       of      the

SOAB,     together     with Dr.      Muscari's       testimony at the sexually

violent     predator      determination        hearing.      The report and
                                         [FS-50-14]
                                              13
                                                                        Circulated 03/25/2015 09:46 AM




testimony offered by Dr. Muscari             referred      to the factors

specified     in 42 Pa.    C.S.A. section       9799.24     and provided        her

analysis     and commentary as to how she evaluated               Defendant's

background      information,     including     the facts· pertaining         to

the present      offenses,    in light of each factor enumerated                  in

the Sexually Violent         Predator    Statue.     Further,    counsel     for

Defendant    had the report prior to the sexual offender

assessment      hearing   and was offered       ample opportunity       to

cross-examine      Dr. Muscari    at that hearing.

       Based upon her assessment          of Defendant,        Dr. Muscari

determined      that Defendant    met the criteria          for paraphilia.

Dr.   Muscari    concluded   that Defendant         engaged    in predatory

behavior    and that his mental         abnormality       made it likely

that he would re-offend.         Based upon her consideration              of

the factors listed in Section            9799.24;     Dr. Muscari

concluded    within a reasonable        degree of professional

certainty    that Defendant      meets the criteria           to be

classified      as a sexually violent        predator.

      Viewing     Dr. Muscari's    report     in the light most

favorable    to the Commonwealth,         it is apparent        that there

was clear and convincing         evidence     presented       at the hearing

to support      the Court's classification          of Defendant      as a

sexually    violent predator.      Accordingly,       Defendant's      claim

of insufficiency      is without merit.
                                    [FS-50-14]
                                        14
                                                                                       Circulated 03/25/2015 09:46 AM




     III.     Alleged    Unconstitutionality           of Statutory               Language

         Defendant's     final claim is that the statutory language

of   the "Sexually       Violent     Predator    Statute"           is

unconstitutionally          vague and overbroad             as applied            to

Defendant      and is,     therefore,     in violation         of his rights

under the Pennsylvania            and United     States Constitutions.

         If a concise      statement    is too vague as to allow the

court to identify          the issues raised on appeal,                    such

statement      is the functional        equivalent          of no concise

statement      at all. Commonwealth        v.   Dowling,        778 A.2d               683,

686 (Pa.      Super. 2001).       If a reviewing        court must            "guess

what issues an appellant            is appealing,"           then the

appellant's      effort     "is not enough      for     meaningful            review."

Commonwealth      v.    Butler,    756 A.2d 55,        57    (Pa.        Super.       2000),

citing      Giles v.    Douglass,    747 A.2d    1236, 1237               (Pa.     Super.

2 000) .

       Defendant's       concise statement       neither        identifies                 any

specific provision          of the "Sexually      Violent           Predator

Statuteµ,      which we understand        to be a reference                 to the

Registration      of Sexual Offender's          Act,        42 Pa.       C.S.A.

section     9791 et.     seq.,    nor explains    how any section of that

statute     is unconstitutionally         vague and overbroad                    as

applied     to Defendant.        Accordingly,    this Court would                     be

merely guessing         as to what statutory provisions                     the
                                        [FS-50-14]
                                            15
                                                                                           Circulated 03/25/2015 09:46 AM




defendant       is making reference.         Therefore,          given   the

vagueness       of Defendant's       concise    statement         in this regard,

this Court       cannot provide       a meaningful        review of

Defendant's          third   and final claim. As a result, we deem

this    claim    to be meritless.

                                       CONCLUSION

        For   the foregoing       reasons,     we respectfully           recommend                         that

our    Order of      Court entered    on July 28,         2014     classifying

Defendant       as   a sexually   violent      predator     be affirmed.



                                          BY THE COURT:



                                             LSL-~~
                                          Steven R. Serfa£s,              J.




                                                                               ·---;·'
                                                                               ~-----. c;~-: ~~~· .
                                                                                   -·- :1



                                                                               ;      -., __ : __     ~
                                                                               ~--.'· --! .. ~
                                                                                    ·r: . .-.,        r0
                                                                                                      __,
                                                                     ,~LERI'~ OF COURTS
                                                                            CODEC'


                                       [FS-50-14]
                                            16
                                                                     OCT 2 8 20M